Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 1 of 12 PageID #: 35




                                                            19cv836




                                             Douglas C. Palmer


    2/12/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 2 of 12 PageID #: 36
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 3 of 12 PageID #: 37




                                                          19cv836




                                             Douglas C. Palmer


   2/12/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 4 of 12 PageID #: 38
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 5 of 12 PageID #: 39




                                                             19cv836




                                             Douglas C. Palmer
                                             D


   2/12/2019                                 //s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 6 of 12 PageID #: 40
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 7 of 12 PageID #: 41




                                                            19cv836




                                             Douglas C. Palmer


     2/12/2019                                /s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 8 of 12 PageID #: 42
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 9 of 12 PageID #: 43




                                                            19cv836




                                             Douglas C. Palmer


  2/12/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 10 of 12 PageID #: 44
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 11 of 12 PageID #: 45




                                                            19cv836




                                              Douglas C. Palmer


     2/12/2019                                /s/Priscilla Bowens
Case 1:19-cv-00836-WFK-LB Document 2 Filed 02/12/19 Page 12 of 12 PageID #: 46
